Citation Nr: 0315429	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
traumatic rupture of the left supraspinatus tendon, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for inactive 
pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1948 and from February 1949 to January 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision rendered by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A personal hearing was 
held at the Board before the undersigned Judge in February 
2003.

The issue of whether new and material evidence was submitted 
to reopen a claim for entitlement to service connection for 
inactive pulmonary tuberculosis is the subject of a remand 
located at the end of this decision.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

In February 2003, the veteran filed claims for entitlement to 
service connection for degenerative joint disease of the 
right shoulder on a direct basis as well as secondary to his 
service-connected left shoulder condition.  In addition, the 
veteran filed claims for entitlement to service connection 
for ulcers, an acquired psychiatric disorder, and a bilateral 
leg condition.  All these issues are referred to the RO for 
appropriate action.    


FINDINGS OF FACT

1.  The evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.  

2.  Residuals of a traumatic rupture of the left 
supraspinatus tendon are manifested by a left shoulder sprain 
with slight limitation of motion as well as evidence of 
painful motion.  


CONCLUSION OF LAW

The schedular criteria for an increased rating for residuals 
of a traumatic rupture of the left supraspinatus tendon have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. § Part 4, § 4.71a, 
Diagnostic Codes 5003, 5024, 5200-5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2002).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

I.  Entitlement to an Increased Rating for Left Shoulder 
Residuals

In July 1957, the veteran was granted service connection for 
residuals of a traumatic rupture of the left supraspinatus 
tendon and assigned a noncompensable (zero percent) rating, 
effective from April 1957.  In a February 1981 decision, the 
RO continued the veteran's a noncompensable (zero percent) 
rating under Diagnostic Code 5024, effective from June 1958.    

In August 2002, the RO assigned the veteran a 10 percent 
rating for residuals of a traumatic rupture of the left 
supraspinatus tendon under Diagnostic Code 5024, effective 
from the date of his claim for an increased rating in April 
2002.  

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected part, as degenerative 
arthritis.  See 38 C.F.R. Part 4, § 4.71(a) Diagnostic Code 
5024 (2002).  Under Diagnostic Code 5003, degenerative 
arthritis is established by X-ray findings rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  For the purpose of rating 
disability from arthritis, the shoulder is considered a major 
joint.  See 38 C.F.R. § 4.45(f) (2002).  

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level warrants a 20 evaluation whether it is 
the major or minor extremity.  When motion is limited to 
midway between the side and shoulder level, a 30 percent 
evaluation is assigned for the major extremity and 20 percent 
for the minor extremity.  A 40 percent evaluation is 
warranted for the major extremity and 30 percent for the 
minor extremity when motion is limited to 25 degrees from the 
side.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 
(2002).  Diagnostic Codes 5200 through 5203 include the 
rating criteria for ankylosis of scapulohumeral articulation, 
other impairment of the humerus, and impairment of the 
clavicle or clavicle including dislocation, nonunion, or 
malunion.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5200, 5202, 5203 (2002).  

Standard motion of the shoulder is from 0 to 180 degrees of 
flexion, 0 to 180 degrees of abduction, and internal and 
external rotation from 0 to 90 degrees.  See 38 C.F.R. §  
4.71, Plate I (2002).

The evidence of record, namely the February 2003 hearing 
transcript, shows that the veteran was left-hand dominant but 
was forced to become right-hand dominant due to his left 
shoulder complaints.  His left shoulder is therefore 
considered by the Board to be the major extremity for rating 
purposes.  See 38 C.F.R. § 4.69 (2002).

In an April 2002 VA examination report, the veteran 
complained of weakness in his left shoulder.  The examiner 
noted that the veteran was able to normally remove his t-
shirt during the examination and put his shoulder through all 
normal ranges of motion.  However, the examiner was unable to 
accurately report an evaluation of the veteran's exact range 
of motion in his left shoulder.  It was noted that the 
veteran's X-ray report from April 2002 showed mild 
degenerative changes in his left AC joint.  The examiner 
stated in the April 2002 report that the veteran's left 
shoulder complaints were not related to the mild degenerative 
joint disease found in his AC joint.    

In a June 2002 VA examination report, the veteran was 
diagnosed with left shoulder sprain manifested by slight 
limitation of motion.  The range of motion of the veteran's 
left shoulder was recorded as abduction to 110 degrees, 
internal rotation to 60 degrees, and external rotation to 60 
degrees.  The examiner stated that external rotation motions 
produced pain at the extremes of movements.  It was also 
noted that the veteran exhibited some weakness in the 
extremes of movement and that he has some moderate limitation 
of movement of the left shoulder.  Visible atrophy of the 
veteran's left shoulder was noted in the June 2002 report.     

With regard to the left shoulder, the Board again notes that 
the veteran demonstrated forward flexion to 110 degrees and 
abduction to 110 degrees.  The veteran has range of motion of 
his left arm to well beyond midway between his side and 
shoulder level.  The veteran's current limitation of motion 
does not more nearly approximate the criteria needed for a 20 
percent rating under Diagnostic Code 5201.  See 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5201 (2002). 
Other diagnostic criteria, such as those enumerated at 
Diagnostic Codes 5200, 5201, 5202, and 5203 allow for the 
assignment of higher disability ratings.  However, the 
veteran does not demonstrate the criteria for a higher rating 
under any other applicable Diagnostic Codes.  Medical 
evidence discussed above does not show that the veteran 
experiences ankylosis of the scapulohumeral articulation as 
well as impairment of the humerus or clavicle in his left 
shoulder.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5200-5203 (2002). The veteran does not demonstrate the 
criteria for a higher rating or for a separate compensable 
rating under these diagnostic codes.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet App 259 (1994)(Impairments associated 
with a veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.). 

The veteran maintains that he experiences pain and weakness 
in his left shoulder.  The Board has considered the veteran's 
descriptions of his symptoms, but also notes that he does not 
have the medical expertise that would render competent his 
statements concerning the severity of his service-connected 
shoulder disability.  His opinion alone cannot meet the 
burden imposed by the rating criteria under 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5003, 5024, 5200-5203 with respect 
to determining the severity of his service-connected left 
shoulder disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  
Competent medical evidence is considered more probative than 
competent lay evidence.

The Board is not free to ignore the effects of pain caused by 
the veteran's left shoulder disability.  An evaluation of any 
musculoskeletal disability must include consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran is competent to report pain, 
weakness, and muscle atrophy in his left shoulder.  However, 
these complaints of pain, weakness, and muscle atrophy do not 
exceed the criteria for the current 10 percent rating under 
Diagnostic Code 5024, which has taken these complaints into 
account in the assignment of the current rating.  The record 
does not demonstrate objective evidence of instability or 
functional limitation that would warrant a higher rating 
under any applicable rating criteria.  The June 2002 VA 
examination report only noted that the veteran experienced 
some weakness in his left shoulder on the extremes of 
movement.  In addition, it was specifically noted by the 
examiner in the April 2002 VA examination report, that the 
veteran was able to remove his shirt during the examination 
and exhibited all normal ranges of motion in his shoulder.  
The record also does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to his left shoulder disability.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002).

In brief, a higher evaluation is not warranted under 
Diagnostic Codes 5003, 5024, and 5200 through 5203 for the 
veteran's left shoulder disability.  Diagnostic Codes 5003 
and 5024 do not allow ratings higher than 10 percent to be 
assigned for degenerative arthritis based upon limitation of 
motion in the left shoulder joint.  The Board finds that the 
evidence shows that the 10 percent rating currently in effect 
for the veteran's left shoulder disability is still 
appropriate.  The preponderance of the medical evidence is 
against the veteran's claim.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  The governing norm in 
these exceptional cases is a finding that the case that 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002).  In this 
case, the Schedule is not inadequate.  It provides for higher 
ratings for the veteran's left shoulder disability.  As 
discussed above, however, the required criteria for the 
assignment of a higher schedular rating have not been shown.  
The veteran's left shoulder disability has not required 
frequent periods of hospitalization.  In addition, it has not 
been shown that this disability produces marked interference 
with his employment.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for residuals of a 
traumatic rupture of the left supraspinatus tendon.  The 
appellant has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
folder.  In addition, the veteran was afforded multiple VA 
examinations in April and June 2002.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
regard, the RO sent the veteran a letter dated in March 2002 
as well as a Statement of the Case dated in October 2002, 
which notified the veteran of the type of evidence necessary 
to substantiate his claim.  It also informed him that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  


ORDER

An increased rating for residuals of a traumatic rupture of 
the left supraspinatus tendon is denied.


REMAND

Additional due process development is required with regard to 
the issue of whether new and material evidence was submitted 
in order to reopen the veteran's claim for entitlement to 
service connection for inactive pulmonary tuberculosis, which 
was denied by the RO in August 2002.  In February 2003, the 
veteran submitted a timely notice of disagreement concerning 
that denial.  A review of the veteran's claims folder does 
not indicate that a statement of the case (SOC) on this 
matter has been issued.  See 38 C.F.R. § 19.26 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, in such circumstances, that the Board is to remand 
the claim to the RO for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).


In view of the foregoing, this case is REMANDED for the 
following:

The RO is to furnish the veteran and his 
representative with an SOC pertaining to 
the issue of whether new and material 
evidence was submitted in order to reopen 
the veteran's claim for entitlement to 
service connection for inactive pulmonary 
tuberculosis.  Concomitant with such 
action, it should advise the veteran and 
his representative of the statutory 
period of time within which the veteran 
must furnish VA with a substantive appeal 
on that issue, in order to perfect his 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



